268 F.2d 739
UNITED STATES of America, as charterer, insurer, and underwriter, and Socony-Vacuum Oil Company, Incorporated, as owner of THE MOBILGAS, Libelants-Appellees,v.PANAMA TRANSPORT COMPANY and THE MV. ESSO BALBOA, her engines, tackle, apparel, etc., Respondent-Appellant.
No. 338.
Docket 25641.
United States Court of Appeals Second Circuit.
Argued June 10, 1959.
Decided June 22, 1959.

Appeal from the United States District Court for the Southern District of New York; Richard H. Levet, Judge.
Gilbert S. Fleischer, Atty., Admiralty & Shipping Section, Dept. of Justice, New York City (George Cochran Doub, Asst. Atty. Gen., Samuel D. Slade, Chief, Appellate Section, Civil Division, and Leavenworth Colby, Chief, Admiralty & Shipping Section, Dept. of Justice, Washington, D. C., S. Hazard Gillespie, Jr., U. S. Atty., S. D. N. Y., New York City, and Benjamin H. Berman, Atty. in Charge, New York Office, Admiralty & Shipping Section, Dept. of Justice, New York City, on the brief), for the United States.
Raymond T. Greene, New York City (Kirlin, Campbell & Keating, Stephen J. Buckley and Daniel T. Sweeney, New York City, on the brief), for respondent-appellant.
Before HINCKS and MOORE, Circuit Judges, and SMITH, District Judge.
PER CURIAM.


1
The findings of fact, not challenged here, are set forth in Judge Levet's opinion below. D.C.S.D.N.Y.1959, 174 F. Supp. 592. We have nothing to add to that lucid and well-reasoned opinion.


2
The decree is affirmed.